Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Drawings filed on 08/17/2022 has been approved by the Examiner.
Specification filed on 08/17/2022 has been entered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of an active liftgate spoiler in claim 1 including especially the construction of an opening in the housing for slidably receiving the moveable panel; and a hollow cavity connected to the opening of the housing, wherein the moveable panel is contained within the hollow cavity when in the stowed position and extends through the opening so that the moveable panel extends away from the housing when moved to the intermediate
position and the deployed position are not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of an active liftgate spoiler in claim 13 including especially the construction of an opening in the housing that faces outward and rearward from the liftgate for slidably receiving the moveable panel; a hollow cavity connected to the opening of the housing, wherein the moveable panel is contained within the hollow cavity when in the stowed position and extends through the opening so that the moveable panel extends away from the housing and away from the liftgate liftgate along a longitudinal axis of the vehicle when the moveable panel is moved to the intermediate position and the deployed position is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of an active liftgate spoiler in claim 19 including especially the construction of a vertically moving panel located in a vertical cavity of the housing and the vertically moving panel moves between the stowed position, where the vertically moving panel is completely within the vertical cavity, the deployed position where the vertically moving panel extends outward from the vertical cavity away from housing and the intermediate position between the stowed position and the deployed position; a horizontal moveable panel that is an upper tray including a left side panel and a right side panel that move between a stowed position where the left panel and right panel abut and form a uniform exterior surface, a deployed position where the left panel and right panel move away from each other along an axis that is lateral to a longitudinal 
axis of the vehicle and an intermediate position between the stowed position and the deployed position; and at least one four bar linkage connected between the horizontal moveable panel and the housing for moving the horizontal moveable panel the stowed position, intermediate position and the deployed position is not taught nor is fairly suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612